Citation Nr: 1043565	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-29 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the Veteran's claim.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible for 
PTSD, he has not submitted evidence of unemployability, or 
claimed to be unemployable.  The record does not indicate that 
the Veteran has claimed that he is unemployable because of his 
disability.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in November 2005 and May 2008.  The United States Court of 
Appeals for Veterans Claims (Court), in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006), held that the VCAA 
notice requirements applied to all elements of a claim.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  Id. at § 4.8 (2010).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.

Service connection for PTSD was granted by an October 1988 rating 
decision and a 30 percent evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 with an effective date of December 
1987.  Subsequently, a February 1991 rating decision decreased 
the Veteran's evaluation to 10 percent disabling with an 
effective date of May 1991.  In an October 2003 rating decision, 
the Veteran's service connected PTSD was increased to 50 percent 
disabling with an effective date of June 2003.

In the present appeal, the Veteran indicated that he received 
treatment at the East Orange, New Jersey VA Medical Center 
(VAMC).  The evidence of record reflects treatment from February 
2004 to September 2004; July 2005 to December 2008; and February 
2009 to March 2009.  Therefore, on appeal, an attempt should be 
made to obtain the Veteran's VAMC treatment records from 
September 2004 to July 2005 and from December 2008 to February 
2009.

Additionally, the most recent VAMC records are dated in March 
2009.  On remand, the Veteran's VA treatment records since March 
2009 should be obtained.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995). 
 
The Veteran was afforded a VA examination in December 2005.  
However, in a September 2010 statement, the Veteran's 
representative notes several mental health treatment notes 
subsequent to the December examination that indicate the 
Veteran's PTSD has worsened.  September 2010 Representative 
Statement.  Specifically, the Veteran's representative noted the 
evidence of record indicates that the Veteran had both verbal and 
physical altercations with other patients during treatment.  See 
Id.; October 2005 VA Mental Health Note, November 2006 VA Mental 
Health Note.  Additionally, an October 2006 VA Mental Health Note 
indicated that the Veteran had an increased GAF score of 50.  
Therefore, the Board finds that a new VA examination is necessary 
to determine the current severity of the Veteran's PTSD. 
 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to his PTSD, including any 
and all records from the East Orange VAMC 
dated from September 2004 to July 2005, 
December 2008 to February 2009, and any and 
all records since March 2009.  An attempt 
must be made to obtain, with any necessary 
authorization from the Veteran, copies of 
pertinent treatment records identified by him 
in response to this request which have not 
been previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making reasonable 
efforts to obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records that 
cannot be obtained must be identified; (b) 
the efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with respect 
to the claims must be noted.  The Veteran 
must then be given an opportunity to respond.

2.  Once the above mentioned records have 
been associated with the claims file, the 
Veteran should be afforded a VA psychiatric 
examination to assess the current severity of 
his PTSD. The claims folder should be made 
available to the examiner for review before 
the examination. The examiner's findings 
should specifically address the Veteran's 
level of occupational and social impairment 
due to PTSD symptomatology. 
 
3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

